75323: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-41012: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75323


Short Caption:ARTEMIS EXPL. CO. VS. RUBY LAKE ESTATES HOACourt:Supreme Court


Related Case(s):63338, 77721


Lower Court Case(s):Elko Co. - Fourth Judicial District - CV-C-12-175Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:05/16/2019 at 11:30 AMOral Argument Location:Carson City


Submission Date:05/16/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantArtemis Exploration CompanyTravis W. Gerber
							(Gerber Law Offices, LLP)
						Zachary A. Gerber
							(Gerber Law Offices, LLP)
						


AppellantHarold WyattTravis W. Gerber
							(Gerber Law Offices, LLP)
						Zachary A. Gerber
							(Gerber Law Offices, LLP)
						


AppellantMary WyattTravis W. Gerber
							(Gerber Law Offices, LLP)
						Zachary A. Gerber
							(Gerber Law Offices, LLP)
						


RespondentRuby Lake Estates Homeowner's AssociationKaren M. Ayarbe
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


03/13/2018Filing FeeFiling Fee Paid. $250.00 from Gerber Law Offices.  Check no. 5410.


03/13/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-09705




03/13/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-09708




03/14/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief.18-09985




03/27/2018Transcript RequestFiled Certificate of No Transcript Request.18-11748




03/30/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-12320




04/05/2018Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file a reply within 11 days of service of appellant's response.  Briefing is suspended.18-12985




05/04/2018MotionFiled Appellants' Response to Order to Show Cause.18-17007




05/09/2018Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  90 days.18-17560




08/07/2018BriefFiled Appellants' Opening Brief.18-30296




08/07/2018AppendixFiled Appendix to Opening Brief - Volume 1.18-30297




08/07/2018AppendixFiled Appendix to Opening Brief - Volume 2.18-30300




08/07/2018AppendixFiled Appendix to Opening Brief - Volume 3.18-30301




08/07/2018AppendixFiled Appendix to Opening Brief - Volume 4.18-30303




08/07/2018AppendixFiled Appendix to Opening Brief - Volume 5.18-30305




08/30/2018MotionFiled Respondent's Motion for Additional Time to File Answering Brief.18-34041




08/30/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: October 8, 2018.18-34043




10/08/2018BriefFiled Respondent's Answering Brief.18-39356




10/08/2018AppendixFiled Respondent's Appendix - Volume 1.18-39357




11/07/2018BriefFiled Appelants' Reply Brief. (SC)18-903282




11/07/2018Case Status UpdateBriefing Completed/To Screening. (SC)


03/11/2019Order/ProceduralFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on May 16, 2019, at 11:30 a.m. in Carson City.  (SC)19-10558




05/02/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-19406




05/16/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. KP/RP/EC (SC)


10/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Cadish. Author: Cadish, J. Majority: Cadish/Pickering/Parraguirre. 135 Nev. Adv. Opn. No. 48.NNP19-KP/RP/EC (SC)19-41012




10/21/2019Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)19-43549




10/21/2019Filing FeeFiling fee paid. E-Payment $150.00 from Travis W. Gerber. (SC)


12/19/2019Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondent's Answer due: 14 days. (SC).19-51296




12/19/2019MotionFiled Respondent's Motion for Additional Time to File Answer to Petition for Rehearing. (SC)19-51444




01/02/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answer due: January 22, 2020. (SC).20-00133




01/22/2020Post-Judgment PetitionFiled Respondent Ruby Lake Homeowner's Association's Answer to Petition for Rehearing. (SC)20-02957




02/27/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)20-07971




03/09/2020Post-Judgment PetitionFiled Appellants' Petition for En Banc Reconsideration. (SC)20-09264




04/02/2020Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Respondent's Answer due: 14 days. (SC).20-12622




04/15/2020Post-Judgment PetitionFiled Respondent Ruby Lake Homeowner's Association's Answer to Petition for En Banc Reconsideration. (SC)20-14368




05/07/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  Stiglich, J., and Silver, J., dissenting.  EN BANC  (SC)20-17378




06/01/2020RemittiturIssued Remittitur. (SC)20-20470




06/01/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/29/2020RemittiturFiled Remittitur. Received by County Clerk on June 5, 2020. (SC)20-20470





Combined Case View